Title: To Thomas Jefferson from George Washington McElroy, 14 January 1802
From: McElroy, George Washington
To: Jefferson, Thomas


          
            Sir.
            Lancaster 14th. January 1802
          
          I had flattered myself with the hope of paying personally my respects to your Excellency, but extreemly regret indisposition must deprive me of that anticipated honor.
          I have taken the freedom, thro the medium of my friend Mr. Duane to lay before you a letter from Governor McKean, Certficates from Le Chevallier d’Yrujo and Don Josef Yznardy, as also the memorial of Sundry Merchants of Philadelphia, suplicating in my behalf the Consular Office at the Canary Islands; which should it please you to grant, the hight of my ambition should be, by attention & regularity to merit your Confidence.
          Permit me to assure you, of the Sentimts. of respectful Consideration with which I have the honor to be
          Your Excellency’s Mo. Obd. huml. Sevt.
          
            Go. Washn. McElroy
          
         